Case: 1:19-cv-07843 Document #: 1 Filed: 11/26/19 Page 1 of 15 PagelD #:1 (

 

 

 

 

 

 

2 UNITED STATES DISTRICT COURT RECEIVED
__ DISTRICT OF
3 NOAH A TAJLILI | ge NOV 26 2019
‘ ene ; THOMAS G, BRUTON
5 % : Civil Case NO. OLERK,U.S. DISTRICT COURT
NATHAN A. LEVINE (CEO) |
6 CREDIT PROTECTION ASSOCIATION |
Defendant(s). | 4:19-cv-07843
¢ | Judge Andrea R. Wood —
8 ! Magistrate Judge Sunil R. Harjani
9 CIVIL COMPLAINT

10 A. JURISDICTION

IL 1. This Court has Federal jurisdiction over this action pursuant to 28-U.S.C, § 1332

12 because Defendant violated the Fair Debt Collections Practices Act("FDCPA") because:

 

 

13 a) The plaintiff is an individual residing in and a citizen of the

14 state of ILLINOIS ;

15 b) The defendant is a corporation organized and existing under the laws of the
16 State of TEXAS with its principle place of business in
17 PLANO, TEXAS

18 c) There is a complete diversity of citizenship between plaintiff and the

19 defendant. |

20 B. DEFINITIONS
21 2. The plaintiff, NOAH A TAJLILI is a "consumer" and is defined by 15 U.S.C. §

22 1692(a)(3), as "any natural person obligated or allegedly obligated to pay any debt."

23 3. The defendant, CREDITPROTECTIONASSOCIATION _ is a "debt collector" and is defined by 15
Case: 1:19-cv-07843 Document #: 1 Filed: 11/26/19 Page 2 of 15 PagelD #:2

10

11

12

13

14

15

16

i

18

19

20

21

22

23

U.S.C. § 1692(a)(6), as "any person who used instrumentality of interstate commerce or
the mails in any business, the principle purpose of which is the collection of any debts, or
who regularly collects or attempts to collect directly or indirectly any debts owed or due
or asserted to be owed or due another."

C. STATEMENT OF THE CASE

4. On_SEPTEMBER 24TH 2019 , the plaintiff obtained a copy of his consumer report
from Equifax Information Services, Experian Information Solutions, and Trans Union
Corporation which revealed that _ CREDIT PROTECTION AssocIATON ("defendant") had placed an
entry on plaintiffs consumer report which communicated that the plaintiff allegedly had
an account in default with the defendant in the amount of $_ 482.00 by assignment
from TUCSON ELECTRIC POWER dated _10/31/2016 . See Exhibit B.

5. On October 16th, 2019 , the defendant took receipt of plaintiffs

"Notice Of Relief", requesting the defendant validate the alleged debt pursuant to the
Fair Debt Collection Practices Act("FDCPA"), 15 U.S.C. § 1692g(a) and 1692g(b),
through certified mail receipt which is numbered __7018 1830 0001 4854 4655

and attached as Exhibit A. It should be noted that the defendant refused to respond to
plaintiffs validation request.

D. CLAIM ONE

6. The plaintiff asserts that the defendant violated section 15 U.S.C. § 1692e(2)(A) of the
Fair Debt Collection Practices Act when the defendant reported to Equifax Information
Services, Experian Information Solutions, and Trans Union Corporation that the plaintiff
is in default with the defendant in the amount of $ 482.00 through assignment

from TUCSON ELECTRICPOWER _. See Exhibit B.
 

 

Case: 1:19-cv-07843 Document #: 1 Filed: 11/26/19 Page 3 of 15 PagelD #:3

10

11

12

13

14

15

16

17

18

19

20

21

22

23

7. Snyder v. Gordon, 2012 U.S. Dist LEXIS 120659, (9th Cir.) which states, "The
FDCPA prohibits the false representation of the "character, amount, or legal status" of
any debt § 1692e(2)(A). A misstatement of a debt need not be knowing or intentional to
create liability under this section. Clark, 460 F.3d at 1176."

8. The defendant intended to manipulate the plaintiff by falsely representing that the
alleged debt which is a violation of the Fair Debt Collection Practices Act. This
constitutes a violation of the "Act" as a matter of law.

9. The plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the
defendants violation of 15 U.S.C. § 1692e(2){A) of the ("FDCPA").

E. CLAIM TWO

10. The plaintiff asserts that defendant violated section 15 U.S.C. § 1692e(8) of the
Fair Debt Collection Practices Act when the defendant communicated false information
concerning the alleged debt that the plaintiff never owed to the defendant, nor had the
alleged debt been assigned to the defendant. The defendant communicated to Equifax
Information Services, Experian Information Solutions, and Trans Union Corporation
false information, stating that the defendant had been assigned to collect said debt from
the plaintiff, and the plaintiff was in default for $482.00 to the defendant.

See Exhibit B.

11. Nelson v. Equifax Information Services, LLC, 522 F. Supp. 2d 1222 (9th Cir. 2007)
states, "in order to sustain a section 1692e(8) claim, a party must show that a debt
collector communicated or threatened to communicate credit information which they
knew or should have known was false, including failing to communicate that debt was
 

Case: 1:19-cv-07843 Document #: 1 Filed: 11/26/19 Page 4 of 15 PagelD #:4

10

1

12

13

14

15

16

17

18

19

20

21

22

23

them to pursuc and report to credit bureaus the alleged debts associated with the plaintiff.
12. Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the
defendants violation of 15 U.S.C. § 1692e(8) of the ("FDCPA").
F. CLAIM THREE
13. Plaintiff asserts that defendant violated section 15 U.S.C. § 1692C(10) of the Fair
Debt Collection Practices Act when the defendant used false and deceptive means to
attempt to collect a debt from the plaintiff. By communicating false information, the
defendant attempted to gain an advantage of an unsophisticated consumer through false
misrepresentation.
14. Heathmen v. Portfolio Recovery Assoc., LLC, U.S. Dist. LEXIS 27057 (9th Cir.
2013) states, "A debt collector violates section 1692¢(10) if it ‘use[s]...a false
representation or deceptive means to collect or attempt to collect any debt or to obtain
information concerning a consumer ("a debt collectors representation that a debt is owed
to it when in fact is not, amounts to a misrepresentation barred by the ("FDCPA")."
15. Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the
defendants violation of 15 U.S.C. § 1692e(10) of the ("FDCPA").
G. CLAIM FOUR
16. Plaintiff asserts that defendant violated section 15 U.S.C. § 1692e(12) of the Fair
Debt Collection Practices Act when the defendant communicated the false representation
that the alleged account was turned over to CREDIT PROTECTION ASSOCIATION for value to
Equifax Information Services, Experian Information Solutions, and Trans Union
Corporation. See Exhibit B. The defendant never received assignment to pursue or

report to credit bureaus alleged debts associated with the plaintiff.
 

Case: 1:19-cv-07843 Document #: 1 Filed: 11/26/19 Page 5 of 15 PageID #:5

10
11
12
13
14
15
16
17
18
19
20
21
22

23

17. Fortunato v. Hop Law Firm, LLC, U.S. Dist. LEXIS 152712 (9th Cir. 2012) states,
"Section 1692e(12) prohibits "The false representation or implication that accounts have
been turned over to innocent purchasers for value", when determining whether a
misrepresentation in a debt collection has been made, the court must apply the "least
sophisticated debtor" standard and make a determination as to whether the debt would be
"deceived or misled by the misrepresentation", quoting Wade v. Reg'l Credit Ass'n, 87
F. 3d 1098, 1098-100 (9th Cir. 2006).
18. The plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the
defendants violation of 15 U.S.C. § 1692e(12) of the ("FDCPA").
H. CLAIM FIVE
19. Plaintiff asserts defendant violated section 15 U.S.C. § 1692f(1) of the Fair Debt
Collection Practices Act when the defendant unconscionable means to attempt to collect
an alleged debt by reporting to Equifax Information Services, Experian Information
Solutions, and Trans Union Corporation that _CREDITPROTECTION ASSOCIATION _ obtained legal
permission, documented by a valid assignment that the plaintiff was now in default with
a debt owed to the defendant with the attempt to force the plaintiff to pay
the $482.00 allegedly owed.
20. Sukiasyan v. OCS Recovery Inc., U.S. Dist. LEXIS 29877 (9th Cir. 2013) states,
"a debt collector may not use unfair or unconscionable means to collect or attempt to
collect any debt. Without limiting the general application of the foregoing, the following
conduct is a violation of this section: (1) The collection of any amount (including any
interest, fee, charge, or expense incidental to the principle obligation) unless such amount

is expressingly authorized by the agreement creating the debt or permitted by law."
 

Case: 1:19-cv-07843 Document #: 1 Filed: 11/26/19 Page 6 of 15 PagelD #:6

11
12
13
14
15
16
17
18
19
20
21
22

23

Minus the agreement to collect on the attempted debt, the defendant is in direct violation

of this section.

21. Plaintiff hereby secks statutory damages in the amount of $1,000.00 for the

defendants violation of 15 U.S.C. § 1692f(1) of the ("FDCPA").

I. CLAIM SIX

22. The plaintiff asserts that defendant violated section 15 U.S.C. § 1692g(b) of the

Fair Debt Collection Practices Act when defendant refused to respond to plaintiffs

validation request. The defendant took receipt of plaintiffs "Notice of Administrative

Remedy" and requested that the defendant provide the original creditors name, address,

and verification of the alleged assignment or documents that gives CREDIT PROTECTION ASSOCIATION

the legal right to pursue and report to credit bureaus the alleged debts associated with the
\

plaintiff. The defendant took receipt of plaintiffs request for validation through certified

mail receipt #___7018 1830 0001 4854 4655 __, which is attached as Exhibit A.

23. Danaher v. Northstar Location Servs., U.S. Dist. LEXIS 77606 (9th Cir. 2013) states,

"If the consumer notifies the debt collector in writing within the thirty-day period

described in subsection (a) of this section that the debt, or any portion thereof is disputed,

or that the consumer requests the name and address of the original creditor, the debt

collector shall cease collection of the debt, or any disputed portion thereof, until the debt

collector obtains verification or judgment, or name and address of the original creditor, is

mailed to the consumer by the debt collector." By CREDIT PROTECTION ASSOCIATION

refusing to communicate with the plaintiff regarding the original creditor and the alleged

assignment or documents that granted the defendant the right to report to the credit

reporting agencies that the defendant legally obtained the alleged debt. The defendant is
 

 

Case: 1:19-cv-07843 Document #: 1 Filed: 11/26/19 Page 7 of 15 PagelD #:7

10
re
LD
13
14
15
16
17
18
19
20
21
22

23

in violation of section 1692g(b).

24. The plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the
defendants violation of 15 U.S.C. § 1692f(1) of the ("FDCPA").

J. CLAIM SEVEN

25. The plaintiff asserts that the defendant violated section 623 of the Fair Debt
Collection Practices Act("FDCPA") when they failed to report a disputed debt to the
credit bureaus. The defendant was notified that the plaintiff disputed the alleged debt
when defendant took receipt of the "Notice Of Relief" on _October 16th, 2019
Therefore, the defendant is in direct violation of section 623 of the ("FDCPA").

See Exhibit A.

26. Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the
defendants violation section 623 of the ("FDCPA").

K. CLAIM EIGHT

27. Plaintiff asserts that defendant violated section $07(8) of the Fair Debt
Collection Practices Act("FDCPA") when they failed to report a disputed debt to the
credit bureaus. The defendant was notified that the plaintiff disputed the alleged debt
when defendant took receipt of the "Notice Of Relief" on _ October 16th, 2019
Therefore, the defendant is in direct violation of section 623 of the ("FDCPA").
Exhibit B.

28. Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the
defendants violation section 623 of the ("FDCPA").

L. CLAIM NINE

29. The plaintiff asserts that the defendant violated section 605(c) of the Fair Debt

‘
 

10
Il
| 12
13
14
15
16
17
18
19
20
21
22

23

Case: 1:19-cv-07843 Document #: 1 Filed: 11/26/19 Page 8 of 15 PagelD #:8

Collection Practices Act("FDCPA") when they "Re-Aged" the alleged account by
reporting the date of the last activity instead of the date of the first delinquencies. The
defendant "Re-Aged" the alleged account in hopes of circumventing the Statute Of
Limitation Laws set forth in which an alleged account can be collected. The defendant is
in direct violation of section 605(c) of the ("FDCPA").

Exhibit A. |

30. Plaintiff hereby secks statutory damages in the amount of $1,000.00 for the
defendants violation section 605(c) of the ("FDCPA").

M. CLAIM TEN

31. Plaintiff asserts that the defendant violated section 811(a)(2) of the Fair Debt
Collection Practices Act("FDCPA"). According to section 811(a)(2) of the
("FDCPA"), a collector must be in the county in which the alleged debtor lives when the
alleged debtor signed for the debt. The defendant does not live or reside in the county
which the plaintiff lives and resides. Therefore, the defendant is in direct violation of
section 811(a)(2) of the ("FDCPA").

32. Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the
defendants violation section 81 1(a)(2) of the ("FDCPA").

N. CLAIM ELEVEN

33. The plaintiff asserts that the defendant violated section 806 of the Fair Debt
Collection Practices Act("FDCPA") which states that the collection agencies cannot
use any kind of harassment or abuse to collect an alleged debt. The defendant
persistently harassed the plaintiff by continuously reporting erroneous, derogatory,

and inaccurate information on the plaintiffs consumer reports. Therefore the defendant
Case: 1:19-cv-07843 Document #: 1 Filed: 11/26/19 Page 9 of 15 PagelD #:9

11

12

14
15
16
17
18
19
20
21
22

23

is in direct violation of section 806 of the ("FDCPA").
34. Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the
defendants violation section 806 of the ("FDCPA").
O. CLAIM TWELVE
35. Plaintiff asserts that the defendant violated section 809(b) of the Fair Debt
Collection Practices Act("FDCPA") per the Federal Trades Commission("FTC") opinion
letter Cass from LeFevre, when they did not validate the alleged debt and still continued
to report this invalidated alleged debt to the credit bureaus. The defendant is in direct
violation of section 809(b) of the ("FDCPA").
36, Plaintiff hereby seeks statutory damages in the amount of $1,000.00 for the
defendants violation section 809(b) of the ("FDCPA").
P. DAMAGES
37. 15 U.S.C. § 1692k - Civil Liability - (a) Amount of Damages - Except as otherwise
prohibited by this section, any debt collector who fails to comply with any provision of
this title [15 USCS §§ et seq] with respect to any person is liable to such a person in an
amount equal to the sum of:
(2)(A) in the case of any action by an individual, such additional damages as the court
may allow, but not exceeding $1,000.00, per violation,
Q. REQUESTED RELIEF

CLAIM ONE:
A violation of 15 U.S.C. § 1692(2)(A) of the ("FDCPA") is $1,000.00
for the false representation of debt reported to Equifax Information Services, Experian

Information Solutions, and Trans Union Corporation.
 

Case: 1:19-cv-07843 Document #: 1 Filed: 11/26/19 Page 10 of 15 PagelD #:10

10
11
. 12
13
14
15
16
17
18
19
20
21
22.

23

TOTAL DAMAGES: + $3,000.00

CLAIM Two:
A violation of 15 U.S.C. § 1692e(8) of the ("FDCPA") is $1,000.00
for submitting false information to each of the three consumer reporting agencies:
Equifax Information Services, Experian Information Solutions, and Trans Union
Corporation by the defendant.
TOTAL DAMAGES: + $3,000.00

CLAIM THREE:

A violation of 15 U.S.C. § 1692e(10) of the ("FDCPA") is $1,000.00
for the false communication by the defendant to Equifax Information Services, Experian
Information Solutions, and Trans Union Corporation.
TOTAL DAMAGES: + $3,000.00

CLAIM FOUR:
A violation of 15 U.S.C. § 1692e(12) of the ("FDCPA") is $1,000.00
for the false representation by the defendant regarding the plaintiffs alleged debt reported
to Equifax Information Services, Experian Information Solutions, and Trans Union
Corporation.
TOTAL DAMAGES: + $3,000.00

CLAIM FIVE:
A violation of 15 U.S.C. § 1692f(1) of the ("FDCPA") is $1,000.00
for the unconscionable means used by the defendant to attempt to collect on a debt by the

plaintiff. This includes reporting to three major consumer reporting agencies: Equifax
 

Case: 1:19-cv-07843 Document #: 1 Filed: 11/26/19 Page 11 of 15 PagelD #:11

10
ll
LP
13
14
15
16
17
18
19
20
21
22

23

Information Services, Experian Information Solutions, and Trans Union Corporation of
the unconscionable means to collect.
TOTAL DAMAGES: + $3,000.00
CLAIM SIX:
A violation of 15 U.S.C. § 1692g(b) of the ("FDCPA") is $1,000.00
for refusing to validate the alleged debt that the defendant reported to the three consumer
reporting agencies: Equifax Information Services, Experian Information Solutions, and
Trans Union Corporation.
TOTAL DAMAGES: + $3,000.00
CLAIM SEVEN:
A violation of section 623 of the ("FDCPA") is $1,000.00
for refusing to report a disputed debt to the three consumer reporting agencies: Equifax
Information Services, Experian Information Solutions, and Trans Union Corporation.
TOTAL DAMAGES: + $3,000.00
CLAIM EIGHT:
A violation of section 807(8) of the ("FDCPA") is $1,000.00
for refusing to report a disputed debt to the three consumer reporting agencies: Equifax
Information Services, Experian Information Solutions, and Trans Union Corporation.
TOTAL DAMAGES: + $3,000.00
CLAIM NINE:
A violation of section 605(c) of the ("FDCPA") is $1,000.00
for continuously reporting date of last activity in order to "Re-Age" the alleged account

to the three consumer reporting agencies: Equifax Information Services, Experian
 

Case: 1:19-cv-07843 Document #: 1 Filed: 11/26/19 Page 12 of 15 PagelD #:12

10
11
12
13
14
15

16

18
19
20
21
22

23

Information Solutions, and Trans Union Corporation.
TOTAL DAMAGES: + $3,000.00
CLAIM TEN:

A violation of section 81 1(a)(2) of the ("FDCPA") is $1,000.00
for the defendant not living or residing in the county in which plaintiff lives and resides
when alleged debtor signed the debt and reporting it to the three consumer reporting
agencies: Equifax Information Services, Experian Information Solutions, and Trans
Union Corporation.
TOTAL DAMAGES: + $3,000.00

CLAIM ELEVEN:
A violation of section 806 of the ("FDCPA") is $1,000.00
for harrassment and abuse to plaintiff by continuously reporting erroneous, derogatory,
and inaccurate information to the three consumer reporting agencics: Equifax Information
Services, Experian Information Solutions, and Trans Union Corporation.
TOTAL DAMAGES: + $3,000.00 |

CLAIM TWELVE:
A violation of section 809(b) of the ("FDCPA") is $1,000.00
for failing to validate the alleged debt and harrassment and continued to report to the
three consumer reporting agencies: Equifax Information Services, Experian Information
Solutions, and Trans Union Corporation.
TOTAL DAMAGES: + $3,000.00

38. The total amount of damages requested by the plaintiff is $36,400.00.
Case: 1:19-cv-07843 Document #: 1 Filed: 11/26/19 Page 13 of 15 PagelD #:13

1 39. The $400.00 added is the court cost associated with this action.

2 I NOAH A TAILILI , hereby declare under penalty of perjury

 

3 in the state of ILLINOIS , that the information stated above and any
4 attachments to this form is true and correct.

5 DATED: BY:/s/

6 Name: NOAH A TAJLILI

10
11

12

14
15
16
i?
18
19
20
21
22

23
Case: 1:19-cv-07843 Document #: 1 Filed: 11/26/19 Page 14 of 15 PagelD #:14

| -SENDEH: COMPLETE THIS SECTION

 

COMPLETE 7HIS SECTION. ON DELIVERY.

 

' @ Complete items 1, 2, and 3,

 

 

@ Print your name and address on the reverse a 0 Agent
so that we can return the card to you. Oo Addresses _.
& Attach this card to the back of the mailplece, BN Bateive me ag C. Date of Delivery

 

or on the front if space permits.

1. Article Addressed to: *}]-D. oes 1? ae
! Nathan A, Ley; ne it YES, eETOE || oO
“Goi Datla s er oct 18 208

 

 

 

 

 

 

 

 

Su rte 0150 We
; Plana Be een
i
3. Servi ’
| iar OKT Saamcmutn Bn ee
i CO Adult Signature Restricted Delivery, Repistered Mail Restricted
Wl 9590 9402 3706 7335 7788 15 a ats Mae Restricted Delivery o stun Aeceist for
| CD Collect on Delivery Merchandise
‘ Q Adinin Rivwmisne PTranstar fram canine lahell D Collect on bahay Restricted Delivery O Care oe
7018 1830 OOO} 4a54 4b55 | Restricted Delivery Frvurated Delvery
H _ PS.Form 3811, July 2015 PSN | 7530-02-000-0058 Domestic Retum Recelpt

 

 

 

Leaded Een lafefEU fee ce cag beg fed La ety ee fefeegg leg]

 

M50) AL! +1 0daan4
ne any QUALQ “M OGOl
yoy Yoon] ad|AlBg [e350¢

eXOd Sit} Ul oP+diZ Pur ‘sse/ppe ‘ate JNOA Jud SSO JEPUBS » Sales Payupy

ST PPdd SEEZ FOLE 20hb ObSb
O}-D ‘ON WWWag
sdsn
Pied saa, 9 eBz}s0q
; IEW sse{9-4sJ1 | | | |

 

 

 

 

 

ea

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wuqug
Ree ee sn ee ee ee ee RE ee ee

Case: 1:19-cv-07843 Document #: 1 Filed: 11/26/19 Page 15 of 15 PagelD #:15

Exhibit B.
TransUnion
PO BOX 10335
DES MOINES, 1A 50306
(877) 937-9357
Date Opened: 05/19/2014 Balance: $0 Pay Status: >Account 120 Days Past
Responsibility: Individual Account Date Updated: 01/09/2017 Due Date<
Account Type: Mortgage Account Payment Received: $0 Terms: $778 per month, paid
Loan Type: FHA REAL ESTATE Last Payment Made: oa02/2015 Monthly for 360 months
MORTGAGE High Balance: $106,043 Date Closed: 01/09/2017

>Maximum Delinquency of 120 days in 01/2016 for
$3,891 and in 01/2017<

Remarks: >FORECLOSURE COLLATERAL SOLD<
Estimated month and year that this Item will be removed: 09/2022

pet ienl) T2016 10/2016 Epi) 05/2016 Lara 05/2016 O5/2016 eat bs) [kinda ts)

ays!) ‘ al)

iyPqUn SS 01/2016 ir 10/2045 09/2015 07/2015 06/2015

Pa poe ee) ; OK

04/2015 ik irs tats] 07/2075 ai? 11/2014 pliieiyh ys

sie), else ae OK (0) ole

 

CREDIT PROTECTION ASSOC #2464****

13355 NOEL RDSTE 2100
DALLAS, TX 75240
(972) 233-9614
Placed for 10/31/2016 Balance: $482 Pay Status: >In Collection<
collection: Date Updated: 09/08/2019
Responsibility: Individual Account Original Amount: $399
Account Type: Open Account Original Creditor: TUCSON ELECTRIC
Loan Type: COLLECTION POWER (Utilities)
AGENCY/ATTORNEY Past Due: >$482<

Remarks: ACCT INFO DISPUTED BY CONSUMR; >PLACED FOR COLLECTION<
Estimated month and year that this Item will be removed: 07/2023

PORTFOLIO RECOVERY #414780856831°"""
420 CORPORATE BLVDSUITE 100
NORFOLK, VA 23502

   

 

(844) 675-3407
Placed for 08/28/2017 Balance: $6,410 Pay Status: >In Collection<
collection: Date Updated: 09/08/2019
Responsibility: Individual Account Original Amount: $6,410
Account Type: Open Account Original Creditor: US BANK
Loan Type: DEBT BUYER NATIONAL

ASSOCIATION

(Banking)

Past Due: >$6,410<
Remarks: >PLACED FOR COLLECTION<
Estimated month and year that this item will be removed: 01/2023
The following accounts are reported with no ach ink lion. For your p ion, your t bers have been partially masked, and in some cases scrambled. Please note:

Page 11 of 31
